CORRECTED DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 has considered by the examiner.
Closest Prior Art
US-20170187934 and US-20170154566 are considered the closest prior art to the invention as claimed. However, they neither alone nor in combination disclose nor suggest the limitations for which this application has been deemed allowable.
 US-10910600-B2, US-10818874-B2, are issued patents to the applicant that discloses some of the subject matter but does not represent any double patenting issues.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1; specifically, the prior art fails to teach or suggest a electroluminescent device “wherein a semi-transparent electrode being a common layer disposed on the intermediate multilayer, wherein the lower structure has a light transmitting region and a substantially opaque display region surrounding at least a portion of the light transmitting region, wherein the first spacer and a portion of the planarization layer structure disposed under the first spacer are included in the light transmitting 
Regarding claims 2-5, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 6, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 6; specifically, the prior art fails to teach or suggest an electroluminescent device the    
“Regarding claim 6, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 6; specifically, the prior art fails to teach or suggest a electroluminescent device “wherein electroluminescent device does not have a hole formed through both the lower substrate and the lower structure, a portion of the upper encapsulation structure, the portion being corresponding to the light transmitting region, is not removed, and the portion of the upper encapsulation structure is substantially surrounded by the inorganic-inorganic encapsulation contact region in a plan view,” in combination with other features of the present claimed invention.
Regarding claims 7-10, these claims are allowable for the reasons given for claim 6 and because of their dependency status on claim 6.
Regarding claim 11, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 11; specifically, the prior art fails to teach or suggest a electroluminescent device “wherein a substantially opaque display region surrounding at least a portion of the light transmitting region, wherein the substantially opaque display region includes a plurality of pixels each including at least one of the reflecting electrode and the intermediate layer, wherein the pixels includes adjacent pixels disposed adjacently to the light transmitting region to substantially surround the light transmitting region in a plan view, wherein the adjacent pixels always have a substantially black color, wherein the lower structure has an inorganic surface portion substantially surrounding the substantially opaque display region and the light transmitting region in a plan view, the upper encapsulation structure has an inorganic lower surface, and the inorganic lower surface of the upper encapsulation structure is in contact with the inorganic surface portion of the lower structure to form an inorganic-inorganic encapsulation contact region substantially surrounding the substantially opaque display region and the light transmitting region in a plan view” in combination with other features of the present claimed invention.
Regarding claim 12, this claim is allowable for the reasons given for claim 11 and because of their dependency status on claim 11.
Regarding claim 13, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 13; specifically, the prior art fails to teach or suggest a electroluminescent device “wherein a pixel definition portion covering a side portion of the reflecting electrode; an intermediate layer disposed on the reflecting electrode; and a semi-transparent electrode being a common layer disposed on the intermediate layer, is wherein the lower structure has a light transmitting region and a substantially opaque display region surrounding at least a portion of the light 
Regarding claims 14, this claim is allowable for the reasons given for claim 13 and because of their dependency status on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879